      Case 2:16-cr-00034-WFN             ECF No. 317         filed 05/21/21      PageID.1031 Page 1 of 2
 PROB 12C                                                                                 Report Date: May 20, 2021
(6/16)

                                        United States District Court                                     FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                        for the
                                                                                                May 21, 2021
                                         Eastern District of Washington                             SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Lawrence David Pogue                      Case Number: 0980 2:16CR00034-WFN-3
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: December 14, 2016
 Original Offense:        Possession with Intent to Distribute 50 grams or More of Methamphetamine, 21 U.S.C.
                          § 841(a)(1) and (b)(1)(B)(viii)
 Original Sentence:       Prison - 60 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Caitlin A. Baunsgard               Date Supervision Commenced: July 15, 2019
 Defense Attorney:        Federal Defenders Office           Date Supervision Expires: July 14, 2024


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 05/05/2021 and 05/13/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition # 3: You shall abstain from the use of illegal controlled substances, and
                        shall submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Mr. Pogue violated his conditions of supervision
                        by failing to appear for urinalysis testing on May 14, 2021.

                        On July 15, 2019, supervision commenced in this matter. On July 17, 2019, Mr. Pogue
                        reported to the U.S. Probation Office for an intake. He signed his judgment relative to case
                        number 2:16CR00034-WFN-3, acknowledging an understanding of his mandatory, standard,
                        and special conditions of supervision.

                        On May 14, 2021, the color of the day for urinalysis testing at Pioneer Human Services was
                        brown, Mr. Pogue’s assigned color for urinalysis testing. Mr. Pogue failed to appear as
                        directed.
     Case 2:16-cr-00034-WFN             ECF No. 317         filed 05/21/21      PageID.1032 Page 2 of 2
Prob12C
Re: Pogue, Lawrence David
May 20, 2021
Page 2

          6            Special Condition # 3: You shall abstain from the use of illegal controlled substances, and
                       shall submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                       no more than 6 tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: It is alleged that Mr. Pogue violated his conditions of supervision
                       by using methamphetamine on May 16, 2021.

                       On July 15, 2019, supervision commenced in this matter. On July 17, 2019, Mr. Pogue
                       reported to the U.S. Probation Office for an intake. He signed his judgment relative to case
                       number 2:16CR00034-WFN-3, acknowledging an understanding of his mandatory, standard,
                       and special conditions of supervision.

                       On May 20, 2021, Mr. Pogue reported to the probation office as directed to collect a urine
                       sample. Mr. Pogue admitted to the use of methamphetamine on May 16, 2021, and signed
                       a drug use admission form.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.

                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     05/20/2021
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [X] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [X ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [X ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                              Signature of Judicial Officer

                                                                                 5/21/2021
                                                                              Date
